Citation Nr: 1204672	
Decision Date: 02/07/12    Archive Date: 02/16/12	

DOCKET NO.  06-10 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for traumatic arthritis of the right knee.

2.  Entitlement to an evaluation in excess of 10 percent for traumatic arthritis of the left knee.

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Appellant, his spouse and sister


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to March 1974, and from September 1983 to July 1992.

This case originally came before the Board of Veterans' Appeals (Board) on appeal of February and March 2005 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a decision of August 2007, the Board, among other things, denied entitlement to increased evaluations for the Veteran's service-connected traumatic arthritis of the right and left knees.  At that same time, the Board remanded for additional development the issue of entitlement to a total disability rating based upon individual unemployability.

In an Order of April 2008, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's August 2007 decision to the extent that the decision denied entitlement to increased evaluations for traumatic arthritis of the right and left knees for action consistent with a March 2008 Joint Motion for Remand.

In a decision of September 2008, the Board once again denied entitlement to increased evaluations for traumatic arthritis of the right and left knees.  However, in a Memorandum Decision of February 2011, the Court vacated the Board's September 2008 decision, and, in so doing, remanded the Veteran's case to the Board for action consistent with that February 2011 Memorandum Decision.  The case is now, once more, before the Board for appellate review.

For reasons which will become apparent, this appeal is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.


REMAND

In its February 2011 Memorandum Decision, the Court noted that, in December 2004, the Veteran underwent a VA medical examination for the purpose of evaluating his service-connected knee disabilities.  At that time, the examiner noted that the Veteran was wearing bilateral knee braces, and that the skin around his knees was intact and without swelling.  The examiner additionally noted that the Veteran "had giving way of the knees" and alternately used a cane, a walker, or a wheelchair to move.  The examiner then stated:

He has no joint line tenderness.  His knee is ligamentously intact to anterior and posterior drawer test.  Negative Lachman's test.  He has mild laxity bilaterally with good end points with valgus stressing.  No laxity with varus stressing.  Negative McMurrary's test bilaterally.  His neurovascular status is otherwise intact.  Compartments are soft.

The Court observed that, in its September 2008 decision, the Board stated:

The Board finds that the medical evidence also preponderates against finding that bilateral knee instability ... warrants a separate compensable evaluation under Diagnostic Code 5257 for either knee, which essentially requires evidence of...slight recurrent subluxation or lateral instability.  While the December 2004 VA examination noted mild laxity bilaterally with valgus stressing, the knees were ligamentously intact to anterior and posterior drawer test; both Lachman's and McMurray's tests were negative; and there was no laxity with varus stressing.  Consequently, the Board finds that the clinical evidence is against finding slight recurrent subluxation or lateral instability (sufficient) to warrant a compensable rating under Diagnostic Code 5257 for either knee.

In specifically addressing the contentions discussed in the Joint Motion for Remand, the Board notes that mild laxity with valgus stressing is not synonymous with a finding of slight instability of the knee joint, particularly in light of other findings/tests pertaining to the issue of stability of the Veteran's knee joints, including a negative Lachman's test, negative anterior and posterior drawer test, and no laxity with varus stressing.  Moreover, although the Veteran has reported that his knees have given way, and he was noted to be wearing knee braces at the examination, the examiner also noted that the Veteran's skin was intact, suggesting that the knee braces are not worn consistently enough to damage the Veteran's skin.  Accordingly, the totality of the clinical evidence is more probative on the question of the stability of the Veteran's knees than his self-reported incidents and the presence of his knee braces.  Therefore, the Board concludes that the preponderance of the competent evidence is against the grant of a separate rating under Diagnostic Code 5257 for either knee.

Based in large part on the aforementioned, the Court in its February 2011 Memorandum Decision, found that, in rendering its decision, the Board failed to elaborate upon the meaning of "slight" in its discussion.  Although noting the results of various tests which probe the condition of the Veteran's knees, the Board did not explain how these tests demonstrated a failure to satisfy the relevant diagnostic rating criteria and simply stated that "the clinical evidence is against finding slight recurrent subluxation or lateral instability to warrant a compensable rating under Diagnostic Code 5257 for either knee."  Furthermore, the Board went on to state that "mild laxity with valgus stressing is not synonymous with a finding of slight instability of a knee joint."  The Veteran argues that this is incorrect, and that "mild laxity" is synonymous with "slight instability."  The Secretary of VA responded that these terms are not synonymous, and that the Board committed no error in denying a higher rating pursuant to Diagnostic Code 5257.  However, in the opinion of the Court, it was unclear whether the Board meant that "laxity" was not a type of condition which fell under the rubric of "instability," or that, considering other findings by the examiner, the laxity found in the Veteran's knees did not rise to the level of even "slight" instability.  The Court held that where, as in the Veteran's case, the record contain conflicting facts which do not permit one view of the evidence, and the Board's decision does not permit a proper review by the Court, remand is the appropriate remedy.  See Tucker v. West, 11 Vet. App. 369, 374 (1998).  Under the circumstances, the Court concluded that the Board's September 2008 decision must be vacated, and the matter remanded for a clearer statement of the Board's reasons and bases.

The Board observes that, based on a review of the entire evidence of record, the Veteran was last afforded a VA examination for the purpose of determining the severity of his service-connected knee disabilities in December 2004, at this point, more than seven years ago.  Moreover, the Veteran has voiced continuing complaints regarding his service-connected traumatic arthritis of the right and left knees.  Under the circumstances, and in light of the aforementioned, the Board is of the opinion that an additional, more contemporaneous VA examination would be appropriate prior to a final adjudication of the Veteran's claims for increase.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Finally, the Board notes that, since the time of the March 2005 rating decision denying entitlement to a total disability rating based upon individual unemployability, the Veteran has been awarded service connection for a mood disorder/depression, currently evaluated as 10 percent disabling.  Moreover, the Veteran continues to receive treatment not only for his service-connected psychiatric disability, but also for other service-connected disabilities.  Under the circumstances, the Board is of the opinion that further development of the evidence is necessary prior to a final adjudication of the Veteran's claim for a total disability rating based upon individual unemployability.

Accordingly, the case is REMANDED to the RO/AMC for the following actions:

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to April 2010, the date of the most recent evidence of record, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  The Veteran should then be afforded an additional VA orthopedic examination in order to accurately determine the current severity of his traumatic arthritis of the right and left knees.  The Veteran is to be notified that it is his responsibility to report for the examination, and to cooperate in the development of his claims.  The Veteran is further to be advised that the consequences for failure to report for a VA examination without good cause may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows the notice scheduling the examination was sent to the Veteran's last known address.  It should also be indicated whether any notice sent was returned as undeliverable.

Following completion of the examination, and in accordance with the latest worksheets for rating knee disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history and current complaints, as well as the nature and extent of his traumatic arthritis of the right and left knees.  In addition, the examiner must specifically comment regarding the presence (or absence) of clinically-identifiable instability of one or both knees, and whether any laxity noted on examination is, for all intents and purposes, essentially equivalent to clinical "instability."  Should clinically-identifiable "instability" be present in one or both knees, the examiner must opine whether such "instability" is, in his judgment, slight, moderate, or severe.  

The examiner must specifically comment regarding any and all limitation of motion, as well as functional loss associated with pain, weakened movement, excess fatigability, incoordination, swelling, and deformity or atrophy of disuse.  The examiner must also discuss any factors associated with disability, such as objective indications of pain on pressure or manipulation.  In addition, the examiner must inquire as to whether the Veteran experiences flare-ups associated with his traumatic arthritis of the knees.  To the extent possible, any additional functional loss or limitation of motion attributable to such flare-ups should be described.

A complete rationale must be provided for any opinion offered.  Moreover, the claims folder and a separate copy of this REMAND must be made available to and reviewed by the examiner prior to completion of the examination.

3.  After the development requested has been completed, the RO/AMC should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO/AMC must implement corrective procedures at once.  

4.  After conducting any additional development required by the record, to include any additional examinations pertaining the appellant's other service connected disorders, the RO/AMC should then readjudicate the Veteran's claims for increased evaluations for traumatic arthritis of the right and left knees, and the claim of entitlement to a total disability rating based upon individual unemployability.  Should any benefit sought on appeal remain denied, the Veteran and his representative must be provided with a Supplemental Statement of the Case which must contain notice of all relevant action taken on the claims for benefits since May 2010.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise noted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


	                  _________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



